 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
         QUIDEL CORPORATION,                             Case No. 16-cv-3059-BAS-AGS
11
                                         Plaintiff,      ORDER:
12                                                         (1) GRANTING IN PART AND
                                                               DENYING IN PART
13            v.                                               DEFENDANTS’ MOTION
                                                               FOR SUMMARY
14       SIEMENS MEDICAL SOLUTIONS                             JUDGMENT; AND
         USA, INC., et al.,
15                                                           (2) DENYING PLAINTIFF’S
                                     Defendants.                 MOTION FOR SUMMARY
16                                                               JUDGMENT
17                                                       [ECF Nos. 138, 145]
18
19
20          After three years of litigation, this case has reached the summary judgment
21   stage, and both parties seek summary judgment in their favor. Defendants Siemens
22   Medical Solutions USA, Inc. and Siemens Healthcare Diagnostics Inc. move for
23   summary judgment on all claims, (“Def. Mot.,” ECF No. 138), and Plaintiff Quidel
24   Corporation moves for summary judgment on the element of falsity. (“Pl. Mot.,”
25   ECF No. 145.) Both motions are opposed, (“Pl. Opp’n,” ECF No. 169; “Def. Opp’n,”
26   ECF No. 166).1 The Court finds the Motions suitable for determination on the papers
27
     1
       After four years, the Court assumed the parties would be familiar with the page length
28
     requirements for briefing. Yet Plaintiff’s opposition exceeds the page length requirement by one

                                                   –1–
 1   and without oral argument. Civ. L. R. 7.1(d)(1). For the reasons stated below, the
 2   Court GRANTS IN PART Defendants’ Motion and DENIES Plaintiff’s Motion.
 3                                           BACKGROUND
 4          This case revolves around two competing assays (blood tests) used for
 5   measuring thyroid stimulating immunoglobins, which can aid in the detection of
 6   Graves’ disease. Graves’ disease is an immune system disorder that leads to the
 7   overproduction of thyroid hormones. Generally, there are two types of assays
 8   available to aid in the diagnosis of Graves’ disease: (1) TSH receptor antibody
 9   (TRAb) assays and (2) TSI only assays. TRAb assays detect both stimulating and
10   blocking thyroid immunoglobins (also known as “TSI” and “TBI”), while TSI only
11   assays detect only stimulating immunoglobins.
12          Plaintiff entered the market first, and in 2008 submitted its product, Thyretain
13   TSI Reporter BioAssay (“Thyretain”), for FDA approval.                         (See Exhibit 4 to
14   Declaration of Erik Haas, ECF No. 140-1.) The FDA cleared Thyretain in 2009.
15   Plaintiff advertises Thyretain as a “TSI only” assay. (Exhibit 1 to Declaration of Erik
16   Haas, ECF No. 140, at 210:6–10.) According to Plaintiff, “Thyretain is a cell-based
17   assay that measures the functional activity of TSH receptor antibodies and returns a
18   positive result when TSI bind to the stimulating epitope of the TSH receptor.” (Pl.
19   Opp’n at 2 (emphasis omitted).) If TSI is detected, this is a positive result, and a
20   light is emitted. This is known as a qualitative result.
21          Defendants entered the market in 2012 with their product IMMULITE, using
22   Thyretain as the predicate device for their 510(k) application to the FDA. 2 (Exhibit
23
     paragraph. Although this is not a substantial violation of the rules, it is a violation nonetheless and
24   the Court does not appreciate Plaintiff’s attempt to gain an advantage by presenting extra material
25   in briefing. The Court STRIKES page 26 of Plaintiff’s opposition brief, (ECF No. 169).
     2
       There are two main processes though which the FDA reviews medical devices and either approves
26   or clears them for use: the Premarket Approval (PMA) Process and the 510(k) PMN (or Premarket
     Clearance) Process. Under the 510(k) process, “if a device is deemed ‘substantially equivalent’ to
27   a pre-existing device with prior clearance, ‘it can be marketed without further regulatory analysis.’”
     PhotoMedex, Inc. v. Irwin, 601 F.3d 919, 925 (9th Cir. 2010) (quoting Medtronic, Inc. v. Lohr, 518
28
     U.S. 470 (1996)). “In other words, that device receives “510(k) clearance” and can be put on the

                                                      –2–
 1   5 to Declaration of T. Kevin Roosevelt, ECF No. 171, at 4.) In applying to the FDA,
 2   Defendants acknowledged that Plaintiff’s product was “the only FDA-cleared TSI
 3   assay on the market at this time” while other approved TRAb assays “detect both
 4   stimulating and blocking thyroid antibodies” and had inferior “specificity for Graves’
 5   disease.” (Id.) While Thyretain is a bioassay, IMMULITE is an immunoassay. (Def.
 6   Mot. 4; Pl. Mot. 4.) According to Defendants, IMMULITE “uses a novel ‘bridge’
 7   technology which links the receptors that bind with TSI to signal receptors. Those
 8   signal receptors in turn emit light that may be measured in a ‘semi-quantitative’
 9   manner, depicting the concentration of TSI in a sample, rather than just a binary
10   ‘qualitative’ result.” (Def. Mot. at 4.)
11          The crux of this matter lies in Defendants’ advertising of IMMULITE. In
12   Plaintiff’s opinion, IMMULITE, as an immunoassay, “measures the binding of
13   antibodies to the TSH receptor without discrimination,” meaning it does not
14   distinguish between stimulating or blocking antibodies. (Pl. Opp’n at 3.) Plaintiff
15   argues IMMULITE “has the potential to and actually does detect blocking
16   antibodies.” (Id. at 3.) However, Defendants advertised IMMULITE as a “TSI only”
17   assay (i.e. one that does distinguish between stimulating and blocking antibodies).
18          Defendants’ proclaiming of IMMULITE to be an assay that detects TSI only
19   is undisputed. In its de novo request to the FDA, Defendants classified IMMULITE
20   as an assay that “measures stimulating immunoglobins only.”           (Exhibit U to
21   Declaration of T. Kevin Roosevelt, ECF No. 147; see also Exhibit 29 to Declaration
22   of T. Kevin Roosevelt, ECF No. 169-1 (Defendants’ 510(k) Premarket Notification:
23   “TRAb assays measure both [TBI and TSI] quantitatively without distinguishing
24   between the two, whereas the IMMULITE 2000 TSI measures stimulating
25   immunoglobins only.”)). After the FDA cleared the product, Defendants sent out
26   information to potential customers on the product, saying IMMULITE “utilizes
27
28
     market.” Id.

                                                –3–
 1   recombinant human TSH receptors (hTSHR) for the specific detection of thyroid
 2   stimulating autoantibodies.” (Exhibit 23 to Declaration of T. Kevin Roosevelt, ECF
 3   No. 171.) Defendants distinguished IMMULITE from “TSHR autoantibody (TRAb)
 4   assays [which] do not distinguish between TSI and TBI.” (Id.). Similar statements
 5   appeared on Defendants’ website. (See, e.g., Exhibit T to Declaration of T. Kevin
 6   Roosevelt, ECF No. 147-3, at 51:3–10 (testimony regarding Defendants’ website in
 7   May 2016).)
 8          Defendants advertised IMMULITE as “TSI only” for a few months. (Def.
 9   Mot. at 7–8.) When Plaintiff protested this advertising, Defendants dropped the “TSI
10   only” claim. (Id.) Plaintiff argues that advertising IMMULITE in this way was false
11   and has caused Plaintiff damages. Specifically, before IMMULITE entered the
12   market, Quidel had four U.S. customers, which were four laboratories, two of which
13   were LabCorp and Sonic.        LabCorp and Sonic since have switched to using
14   IMMULITE. (Id. at 12.) Whether these two customers (and others) considered or
15   were deceived by Defendants’ advertising in making the decision to switch is an issue
16   in this case.
17                                  LEGAL STANDARD
18          Summary judgment is appropriate under Rule 56(c) where the moving party
19   demonstrates the absence of a genuine issue of material fact and entitlement to
20   judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
21   U.S. 317, 322 (1986). A fact is material when, under the governing substantive law,
22   it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S.
23   242, 248 (1986). A dispute about a material fact is genuine if “the evidence is such
24   that a reasonable jury could return a verdict for the nonmoving party.” Id.
25          A party seeking summary judgment always bears the initial burden of
26   establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
27   The moving party can satisfy this burden in two ways: (1) by presenting evidence
28   that negates an essential element of the nonmoving party’s case; or (2) by

                                              –4–
 1   demonstrating that the nonmoving party failed to make a showing sufficient to
 2   establish an element essential to that party’s case on which that party will bear the
 3   burden of proof at trial. Id. at 322–23. “Disputes over irrelevant or unnecessary facts
 4   will not preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec.
 5   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
 6         If the moving party fails to discharge this initial burden, summary judgment
 7   must be denied, and the court need not consider the nonmoving party’s evidence.
 8   Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970). If the moving party
 9   meets this initial burden, however, the nonmoving party cannot defeat summary
10   judgment merely by demonstrating “that there is some metaphysical doubt as to the
11   material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
12   586 (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995)
13   (“The mere existence of a scintilla of evidence in support of the non-moving party’s
14   position is not sufficient.” (citing Anderson, 477 U.S. at 242, 252)). Rather, the
15   nonmoving party must “go beyond the pleadings” and by “the depositions, answers
16   to interrogatories, and admissions on file,” designate “specific facts showing that
17   there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
18   56(e)). Such admissions may be presented in testimony of a party’s own witnesses
19   through declarations. See Fed. R. Civ. Pro. 56(c)(4).
20         When making this determination, the court must view all inferences drawn
21   from the underlying facts in the light most favorable to the nonmoving party. See
22   Matsushita, 475 U.S. at 587. “Credibility determinations, the weighing of the
23   evidence, and the drawing of legitimate inferences from the facts are jury functions,
24   not those of a judge, [when] he [or she] is ruling on a motion for summary judgment.”
25   Anderson, 477 U.S. at 255.
26             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
27         Defendants move for summary judgment on Plaintiff’s Lanham Act false
28   advertising claims (section 43(a)), unfair competition claims (Cal. Bus. & Prof. Code

                                              –5–
 1   § 17200), and False Advertising Law claims (Cal. Bus. & Prof. Code § 17500).3
 2   Defendants argue they should be granted judgment on various grounds: (1)
 3   Defendants’ advertising is not false or deceptive; (2) the message in the advertising
 4   is immaterial and did not cause injury to Plaintiff; and (3) Plaintiff’s unclean hands
 5   bar its claims.
 6          The statements at issue are
 7          (1) that the IMMULITE Assay detects TSI only, (2) that the
            IMMULITE Assay is a “TSI assay” that detects TSI only, and (3) that
 8
            TRAb assays are distinguishable from the IMMULITE Assay, while
 9          failing to disclose that the IMMULITE Assay is substantially similar to
            TRAb assays that fail to differentiate between stimulating and blocking
10
            antibodies.
11
12   (First Amended Complaint, ECF No. 12, ¶ 24.) These can be summed up to one
13   overarching statement: IMMULITE detects TSI only.
14          A.      Legal Standard
15          The same legal standard applies to all three of Plaintiff’s causes of action. The
16   elements of a Lanham Act § 43(a) false advertising claim are:
17          (1) a false statement of fact by the defendant in a commercial
            advertisement about its own or another’s product; (2) the statement
18
            actually deceived or has the tendency to deceive a substantial segment
19          of its audience; (3) the deception is material, in that it is likely to
            influence the purchasing decision; (4) the defendant caused its false
20
            statement to enter interstate commerce; and (5) the plaintiff has been or
21          is likely to be injured as a result of the false statement, either by direct
            diversion of sales from itself to defendant or by a lessening of the
22
            goodwill associated with its products
23
24
25
     3
26     Plaintiff’s fourth cause of action is for intentional interference. In their Motion, Defendants do
     not address this claim except to argue “if [the Lanham Act and the UCL/FAL] claims fail, so does
27   the interference claim.” (Def. Mot. at 14.) Because the Court herein finds that Defendants are not
     entitled to summary judgment on the entirety of the first three claims, it similarly DENIES
28
     Defendants’ motion for summary judgment on the intentional interference claim.

                                                     –6–
 1   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997).
 2   Claims pursuant to California Business and Professions Code section 17200 and
 3   section 17500 are “substantially congruent” to claims made under the Lanham Act.
 4   Cleary v. News Corp., 30 F.3d 1255, 1262–63 (9th Cir. 1994) (citing Academy of
 5   Motion Picture Arts & Scis. v. Creative House Promotions, Inc., 944 F.2d 1446, 1457
 6   (9th Cir. 1991)); JHP Pharm., Ltd. Liab. Co. v. Hospira, Inc., 52 F. Supp. 3d 992,
 7   997 n.4 (C.D. Cal. 2014).
 8         B.     Literal Falsity
 9         To meet the first element, statements can be “literally false, either on [their]
10   . . . face or by necessary implication,” or “literally true but likely to mislead or
11   confuse consumers.” Southland Sod Farms, 108 F.3d at 1139. When evaluating
12   whether a claim is literally false, it “must always be analyzed in its full context.” Id.
13                1.     Ambiguity
14         Defendants argue the term “TSI only” is not literally false because it is
15   “ambiguous and undefined.” (Def. Mot. at 15); see Nutrition Distribution LLC v.
16   PEP Research, LLC, No. 16CV2328-WQH-BLM, 2019 WL 652391, at *4 (S.D. Cal.
17   Feb. 15, 2019) (“[O]nly an unambiguous message can be literally false.”); In re
18   Century 21-RE/MAX Real Estate Ad. Claims Litig., 882 F. Supp. 915, 923 (C.D. Cal.
19   1994) (same). “An advertisement is not literally false if consumers need extrinsic
20   information, assumptions, or inferences to reach the false conclusion.” Nutrition
21   Distribution LLC, 2019 WL 652391, at *4.
22         In support of this argument, Defendants point to the deposition of Plaintiff’s
23   expert Dr. Gupta, wherein she testified, “I’m not sure what you mean by TSI-only
24   and not TSI-only.” (Exhibit 17 to Declaration of Erik Haas, ECF No. 140-1, at
25   302:24–25.) But, an outside expert’s confusion on the definition of a term being used
26   at her deposition and out of context is not definitive. What is relevant is whether the
27   consumers would find the use of the term ambiguous. As noted above, Plaintiff is
28   contesting the truth of various statements, only one of which involves the specific,

                                               –7–
 1   contested phrase “TSI only.” Defendants do not point to an example of where they
 2   used the phrase “TSI only” to consumers, let alone any evidence of consumers
 3   finding the phrase to be confusing. This is especially true considering the consumers
 4   are likely educated entities considering the phrase in context. Therefore, the Court
 5   finds Defendants have not demonstrated that the phrase “TSI only” is ambiguous.
 6                 2.      Whether the Statements Are False or Misleading
 7          Defendants combat the assertion that their statements that IMMULITE detects
 8   TSI only and does not detect TBI are false; Defendants argue that IMMULITE indeed
 9   detects TSI and does not detect TBI. (Def. Mot. at 16.) Further, Defendants argue
10   the claims were always “made in conjunction with [the] statements regarding the
11   intended use (diagnosing Graves’ Disease) and [IMMULITE’s] performance data
12   (98% specificity).” (Id.) Defendants argue the claim is therefore literally true
13   because, when read in context, the claims were that “when used for its intended
14   purpose, IMMULITE could detect TSI only and help diagnose Graves’ Disease
15   accurately 98.5% of the time.” (Id.) Defendants argue this message is true because
16   IMMULITE “achieves excellent clinical specificity and clinical sensitivity.” (Id.)
17           As to the first, broader argument that the advertising is not false because
18   IMMULITE can detect TSI only, Plaintiff disagrees, arguing it is simply false to
19   claim that IMMULITE can detect “TSI only” as the assay is “incapable of detecting
20   stimulating antibodies only.” Plaintiff argues IMMULITE “can return false positives
21   due to detection of TBI.” (Pl. Opp’n at 13.) 4
22          In the Ninth Circuit, literal falsity is a question of fact, and summary judgment
23   should not be granted where a reasonable jury could conclude a statement is not false.
24
     4
25     In their Motion, Defendants strangely focus on Plaintiff’s product and its ability to detect TSI
     only. (Def. Mot. at 16–17.) While this argument might go to an unclean hands defense, it is
26   immaterial here. Whether or not Plaintiff’s advertising is false is not relevant when evaluating
     whether Defendants’ advertising is false. Indeed, both products were cleared by the FDA as a “TSI
27   assay” (id. at 17) but Plaintiff argues this is because Defendants’ FDA submission was false and
     misleading, (Pl. Opp’n at 10).
28

                                                    –8–
 1   See Southland Sod Farms, 108 F.3d at 1144–45 (overturning grant of summary
 2   judgment where a reasonable jury could determine advertisements were false based
 3   on conflicting testimony). Here, the Court has been presented with conflicting expert
 4   testimony as to whether IMMULITE actually detects TSI only. Plaintiff’s expert Dr.
 5   Gupta opines that IMMULITE is unable to distinguish between TSI (also known as
 6   TSAb) and TBI (also known as TBAb). (Exhibit 9 to Declaration of T. Kevin
 7   Roosevelt, ECF No. 171, at 18.) Her opinion “refute[s] the claim of the Immulite
 8   bridge assay as detecting only TSIs,” and she believes IMMULITE “is not specific
 9   for TSI as claimed.” (Id. at 19, 23.)
10          Defendants retained Dr. Rapoport to opine whether Defendants’ statements
11   were false, deceptive, and/or material to the parties’ customers. (Exhibit 3 to
12   Declaration of Erik Haas, ECF No. 138-2.) In stark contrast to Dr. Gupta, Dr.
13   Rapoport concludes, “the statements made by Siemens at issue in this litigation are
14   not false, deceptive, or material to clinical laboratories’ purchasing decisions.” (Id.
15   at 2.) This is because IMMULITE “does not detect so-called blocking antibodies in
16   a clinically meaningful manner when used as indicated to aid in the diagnosis of
17   hyperthyroid Graves’ disease” and IMMULITE is properly referred to as a TSI assay.
18   (Id. at 2–3.)
19          As the Ninth Circuit has held, “[i]f the plaintiff’s evidence suggests that the
20   products do not work as advertised and the defendant’s evidence suggests the
21   opposite, there is a genuine dispute of material fact for the fact-finder to decide.”
22   Sonner v. Schwabe N. Am., Inc., 911 F.3d 989, 993 (9th Cir. 2018); see also, e.g.,
23   Hansen Beverage Co. v. Vital Pharm., Inc., No. 08-CV-1545, 2010 WL 1734960, at
24   *8 (S.D. Cal. Apr. 27, 2010) (holding that both parties had “presented evidence from
25   which a reasonable juror could find by a preponderance of the evidence that each is
26   entitled to a verdict in its favor” and this demonstrated a genuine issue of material
27   fact as to whether the claim is literally false). Further, “[w]here the statements were
28   made to sophisticated consumers with unique background knowledge and

                                              –9–
 1   experience,” the court should consider that as part of the context in which the
 2   statements were made. Kwan Software Eng’g, Inc. v. Foray Techs., LLC, No. C 12-
 3   03762 SI, 2013 WL 244999, at *3 (N.D. Cal. Jan. 22, 2013), aff’d, 551 F. App’x 298
 4   (9th Cir. 2013). Here, both sides offer competing expert testimony that involves
 5   technical expertise and familiarity with the products. Both sides have evidence as to
 6   whether the statements were false, especially considering the statements were made
 7   to those knowledgeable in the field. Therefore, a material fact exists as to whether
 8   the advertisements are “literally false, either on [their] face or by necessary
 9   implication, or [whether the ads are] literally true but likely to mislead or confuse
10   consumers.” Southland Sod Farms, 108 F.3d at 1139; see also In re Apple Comp.
11   Sec. Litig., 886 F.2d 1109, 1117 (9th Cir. 1989) (“As a general rule, summary
12   judgment is inappropriate where an expert’s testimony supports the nonmoving
13   party’s case.”).
14             This finding is not changed by Defendants’ second argument that when the
15   “TSI only” statement is placed “in context” with IMMULITE’s specificity
16   information, the statement is true. There is still a material question of fact as to
17   whether the statement is true, no matter when and how it is said.
18             However, such a finding does not end the entire inquiry. Defendants next
19   argue that even if the statements are false, customers were not deceived. (Def. Mot.
20   at 17.)
21             C.   Deception and Materiality
22             When a plaintiff has shown falsity, deception may be presumed if the
23   defendant intended to deceive customers. See William H. Morris Co. v. Grp. W. Inc.,
24   66 F.3d 255, 258 (9th Cir. 1995). However, here, the Court finds Plaintiff has not
25   shown falsity and there is a material question of fact as to the issue. Therefore, the
26   issue is whether the advertisements actually deceived or had the tendency to deceive
27   a substantial segment of their audience. Rice v. Fox Broad. Co., 330 F.3d 1170, 1180
28   (9th Cir. 2003). The deception must also be “material, in that it is likely to influence

                                              – 10 –
 1   the purchasing decision.” Southland Sod Farms, 108 F.3d at 1139.
 2         The parties dispute exactly who is in the relevant purchasing market that could
 3   be deceived by the advertising, but they do not dispute that laboratories are at least a
 4   part of the market. Therefore, the Court starts by analyzing any evidence of
 5   deception of laboratories.
 6                1.     Laboratories
 7         It is undisputed that two laboratories (Sonic/CPL and LabCorp) switched from
 8   using Thyretain to using IMMULITE. But Defendants argue the evidence shows
 9   that the laboratories switched not because of the advertising, but simply because
10   IMMULITE was proven to be better. Indeed, as mentioned above, deception must
11   be material. Further, “[i]n a suit for damages under section 43(a), . . . actual evidence
12   of some injury resulting from the deception is an essential element of the plaintiff’s
13   case.” Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 210 (9th Cir. 1989).
14   If the advertisements did not influence the customers’ decision, then there is no false
15   advertising claim. See BMMG, Inc. v. Am. Telecast Corp., 42 F.3d 1398 (9th Cir.
16   1994) (holding the plaintiff must “link the loss of sales to the alleged deception”).
17         When the FDA cleared IMMULITE, it approved a package insert for the
18   product. Defendants sent out this package insert, the Instructions for Use (“IFU”),
19   and relevant documents to potential customers. The IFUs were given to customers
20   and posted on a document library so customers can access them at any time. (Exhibit
21   T to Declaration of T. Kevin Roosevelt, ECF No. 147-3, at 208:6–12.) It is Plaintiff’s
22   position that the IFU itself, along with Defendants’ advertising of the assay through
23   press releases and websites, contain Defendants’ false statements. The IFU does
24   refer to IMMULITE as a TSI only assay, but Defendants argue that even if it can be
25   proven that this is false, advertising the product in this way did not deceive
26   customers.
27         Defendants point to the depositions of two laboratory representatives. First,
28   Mark Silberman, a representative for Sonic/CPL, testified CPL began looking at the

                                               – 11 –
 1   IMMULITE assay once it was cleared by the FDA. (Exhibit 24 to Declaration of
 2   Erik Haas, ECF No. 140-2, at 225:1–3.) “The possibility of adopting the IMMULITE
 3   TSI assay was a decision that started within CPL” because CPL wanted an assay that
 4   was “in general, an improvement” over Thyretain. (Id. at 226:11–19.) The decision
 5   about whether or not to adopt the assay “involved months of discussion and
 6   deliberation at CPL.” (Id. at 234:18–21.)
 7          Once the assay was cleared, CPL began evaluating the assay, which “involved
 8   a review of the relevant literature, such as the IFU and other information from the
 9   manufacturer.” (Id. at 225:4–6.) CPL also conducted “a validation study” after FDA
10   approval. (Id. at 225:4–6.) CPL does validation studies for all potential new assays,
11   and the study for IMMULITE was signed off by multiple people within CPL. (Id. at
12   225:11–21.) The approval process is a “layered” one, requiring the approval of “a
13   scientific doctor, the technical director, a pathologist, and a laboratory director.” (Id.
14   at 226:2–5.) The validation process proved to CPL that IMMULITE “performed
15   comparably [to Thyretain] and conformed to [CPL’s] validation protocol and
16   acceptance criteria.”       (Id. at 227:10–11.)          Ultimately, CPL concluded that
17   IMMULITE “was a superior assay for use in the laboratory.” (Id. at 227:21–228:1.)5
18   IMMULITE had higher sensitivity, specificity, and stability “vis-à-vis the
19   proficiency testing, the staff productivity, [and] the turnaround time.” (Id. at 134:
20   21–24.)
21          Mr. Silberman further testified he did not recall seeing any press releases about
22   IMMULITE, and while the press releases may have made it to the laboratory, he is
23   “usually reading IFUs and manufacturer notifications.” (Id. at 232:16–233:6.) He
24   does not believe that any of Defendants’ press releases had any impact on the lab’s
25   decision to assess and validate IMMULITE. (Id. at 233:12–14.) Prior to the adoption
26   of IMMULITE, Silberman did not review statements on Defendants’ website about
27
     5
      Specifically, Silberman testified to the difficulties that CPL had experienced with the Thyertain
28
     assay. (Id. at 24:11–25:24; 26:23–25.)

                                                   – 12 –
 1   the assay, and does not remember going on Defendants’ website. (Id. at 233:15–25.)
 2   CPL “is not guided by manufactures’ sales and marketing collaterals on a website.”
 3   (Id. at 223:1–3.)
 4         LabCorp’s representative Andre Valcour was also deposed, and he testified
 5   that it was “not true” that LabCorp made its decision to switch products based on
 6   marketing material. (Exhibit 30 to Declaration of Erik Haas, ECF No. 140-2, at
 7   249:2–7.) He testified to LabCorp’s protocol when it is provided information about
 8   a test like IMMULITE. After receiving information on IMMULITE, he applied his
 9   usual “analytic evaluation” for the assay. (Id. at 57:16–17.) In this evaluation, he
10   reviews all material about the product, which of course includes IFUs and other
11   information from vendors. He and several others do “very thorough reviews of the
12   literature.” (Id. at 56:23–57:1.) He testified that he understands that when vendors
13   give him papers regarding the product, “they’re likely to provide [him] only papers
14   that are positive for their test.” (Id. at 55:12–15.) He reviews the vendor’s data to
15   “make sure that there’s no evidence of either intentional or unintentional biases in
16   the study.” (Id. at 55:16–21.) He considers it his “duty . . to try to understand every
17   aspect of the test that [he’s] offering and all the potential weaknesses and strengths.”
18   (Id. at 56:13–19.) Specifically, here, he testified he reviewed a paper written by
19   Siemens entitled Clinical Evaluation of IMMULITE 2000 TSI assay “which is
20   essentially a summary of the FDA submission.” He also reviewed the “FDA
21   accepted” manufacturer’s package insert for IMMULITE. (Id. at 53:1–10.) Because
22   the FDA is “incredibly rigorous in their vetting of the data[,]” he typically weighs
23   the FDA submission highest of all the documents. (Id. at 55:25–56:4.)
24         In sum, he finds this lawsuit to be “frivolous” because it assumes that LabCorp
25   doesn’t “do a very, very rigorous job of vetting our assays and that we can be swayed
26   by marketing.” (Id. at 91:14–21.) He finds Plaintiff’s suggestion in this suit
27   “personally offensive” because LabCorp does a “rigorous job and . . . [doesn’t] get
28   swayed by marketing” but instead “make[s] decisions based on the facts.” (Id.)

                                              – 13 –
 1   Before that week, Mr. Valcour had not heard of the IMMULITE assay being referred
 2   to as a “TSI only” assay. (Id. at 96:20–22.)
 3          In analyzing Mr. Silberman’s and Mr. Valcour’s testimony, Defendants focus
 4   on the laboratories’ access to the press releases and Defendants’ website. But
 5   whether or not laboratory representatives saw press releases or websites is not
 6   necessarily dispositive because the issue is whether they saw and were likely
 7   influenced by the false advertising. The allegedly false statements at issue existed in
 8   more places than press releases. It is not disputed that the customers were in
 9   possession of the IFUs and other documents sent by Defendants, which Plaintiff
10   claims contain false statements. Mr. Silberman testified, “the official client bulletin,
11   the IFU regarding overall sensitivity and specificity of our analytic methods . . . are
12   sort of the dominant documents on which we predicate a lot of our decision to move
13   forward.” (Exhibit EE to Declaration of T. Kevin Roosevelt, ECF No. 147-5, at
14   125:19–24.) In context, this appears to mean that he begins by reading documents
15   provided by the manufacturers, and then proceeds into the validation study and other
16   evaluation methods discussed above.
17          However, simply because the laboratories reviewed the allegedly false
18   statements in the package inserts and document library does not mean the statements
19   had any material impact on their decision-making process. In Appliance Recycling
20   Centers of America, Inc. v. JACO Environmental, Inc., 378 F. App’x 652, 655 (9th
21   Cir. 2010), the Ninth Circuit held the allegedly false statement of “patent pending”
22   was not material to three utilities’ decision-making process when “three utility
23   officials testified that the ‘patent pending’ status . . . was not relevant to their utility’s
24   decision.”    Here, Defendants have submitted similar information as to that in
25   Appliance Recycling; the lab representatives’ testimonies show the alleged false
26   statements were not material to their decision to switch products. And Plaintiff has
27   not presented any conflicting evidence of materiality or evidence that the laboratories
28   were influenced by the allegedly false statements.               See Skydive Arizona v.

                                                 – 14 –
 1   Quattrocchi, 673 F.3d 1105, 1110 (9th Cir. 2012) (holding materiality “is ‘typically’
 2   proven through consumer surveys,” but surveys are not required, and materiality can
 3   also be proven when the plaintiff presents “direct evidence that [the challenged]
 4   statements were likely to influence consumer’s purchasing decisions”); U.S. Rubber
 5   Recycling, Inc. v. Ecore Int’l, CV 09-9516 SJO (OPx), 2011 WL 13130696, at *6
 6   (C.D. Cal. Dec. 12, 2011) (finding the plaintiff had not presented a triable issue of
 7   fact as to whether the false marketing caused plaintiff to lose sales when plaintiff did
 8   not have “testimony from a single consumer stating that Defendant’s claim . . .
 9   influenced its decision not to buy Plaintiff’s products”).
10         Plaintiff makes two arguments as to why the advertising is material. Plaintiff
11   first argues the customers must have been deceived because the labs now believe that
12   IMMULITE detects TSI only, and now repeat the allegedly false assertions on their
13   website and marketing. (Pl. Opp’n at 19.) But simply because the customers have
14   the same beliefs as Defendants about the product does not mean they were deceived.
15   As noted above, they could have formed these beliefs in a number of ways—for
16   example, their own internal validation and testing procedures.         Second, Plaintiff
17   argues that because the statement “TSI only” concerns the “inherent quality or
18   characteristic” of the product, it is material. See Pom Wonderful LLC v. Purely Juice,
19   Inc., No. CV-07-2633 CAS (JWJx), 2008 WL 4222045, at *11 (C.D. Cal. July 17,
20   2008) (“The fact that Purely Juice’s false advertising pertained to the very nature of
21   its juice product establishes its materiality.” (citing Johnson & Johnson Vision Care,
22   Inc. v. 1–800 Contacts, Inc., 299 F.3d 1242 (11th Cir. 2002))). The Court disagrees
23   with this finding of Pom Wonderful that if the false advertising relates to an important
24   quality of the product, it is naturally material. Instead, the Court follows the Ninth
25   Circuit’s materiality test, which asks whether the statement is likely to influence the
26   purchasing decision. No matter what the false advertising pertains to, if the customer
27   is not likely to be influenced by the statement, it is not material.
28         The Court finds that the evidence shows that the laboratories came to the

                                               – 15 –
 1   conclusion to use IMMULITE after their own sophisticated processes, and any false
 2   advertising was not material to their decisions. The Court finds there is no dispute
 3   of fact as to the issue of deceit of the laboratories. Because Plaintiff cannot prove its
 4   claims as to the laboratories, the Court GRANTS Defendants’ Motion for Summary
 5   Judgment for claims of false advertising and unfair competition as it relates to the
 6   laboratories.
 7                   2.   Physicians
 8         Again, the inquiry does not end here. Quidel says the relevant market is not
 9   comprised of only laboratories, but also physicians, as they are the ones who “drive
10   demand for the assays” and they too were deceived by the false statements. (Pl.
11   Opp’n at 16.) The first issue is therefore whether the physicians are even in the
12   relevant purchasing market. In Coastal Abstract Service, Inc. v. First American Title
13   Insurance Co., 173 F.3d 725, 735 (9th Cir. 1999), the Ninth Circuit approved a jury
14   instruction related to the definition of the relevant purchasing public. Courts have
15   interpreted this to mean, “[d]efining the relevant purchasing public is a task for the
16   jury.” Gonzalez v. Allstate Ins. Co., No. CV 04-1548 FMC (PJWx), 2005 WL
17   5891935, at *9 (C.D. Cal. Aug. 2, 2005).
18         This Court agrees and finds that both sides have presented evidence as to
19   whether physicians are in the relevant market for the assays. Specifically, Quidel
20   points to the deposition of Defendants’ employee, Carole Dauscher. Ms. Dauscher
21   testified that Defendants previously contracted a marketing agency to conduct a
22   marketing campaign aimed at clinicians. (Exhibit 36 to Declaration of T. Kevin
23   Roosevelt, ECF No. 171-1, at 106:1–9.) According to Ms. Dauscher, the agency
24   marketed to physicians as opposed to laboratories because “it’s really important to
25   educate the physicians . . . [b]ecause if they don’t order the test, then there’s . . . no
26   point of having it in the laboratory.” (Id. at 106:15–25.) Physicians were not the
27   ones buying the assays, but through the marketing they became informed of the test,
28   and they could go to Defendants’ website or talk to the laboratories for more

                                               – 16 –
 1   information. (Id. at 107:1–6; 108: 18–23.) Further, Dr. Silberman, a director of
 2   Sonic/CPL laboratory testified that the clinicians are “substantially” in charge of
 3   deciding which type of assay to run. (Exhibit 3 of ECF No 177, at 117:14–22.) He
 4   testified the clinicians “have the capability of and ask for [the assay] by name . . .
 5   and in some circumstances they will specify.” (Id.) Finally, a Siemens representative
 6   received an email from a doctor who asked if IMMULITE “is specific to TSI or if it
 7   potentially can detect TBI’s directed towards the N-terminal part of the thyroid
 8   receptor.” (Exhibit 18 to Declaration of T. Kevin Roosevelt, ECF No. 171.) This
 9   shows the physicians are aware of the details of the test, and therefore may be
10   interested in how the product is marketed.
11         But Defendants point to another one of Quidel’s experts, who states that at her
12   institution, “when a TSI is ordered [by a clinician], there is no indication on the report
13   of which assay (Roche, Thyretain, Immulite, etc.) was utilized” and the physician
14   only receives the results from the test, i.e. the measurement of TSI. (Exhibit 51 to
15   Declaration of Erik Haas, ECF No. 140-2, at 9.)
16         Therefore, there is a dispute of material facts as to whether physicians are part
17   of the relevant market of purchasers of the assays. If the jury finds that the physicians
18   are part of the relevant market, then the issue will become whether the physicians
19   were deceived or likely to be deceived. And even if the Court were to assume the
20   jury would find the physicians to be part of the market, the Court finds there is a
21   dispute of material fact as to whether the physicians were or are likely to be deceived.
22   Plaintiff’s expert conducted a survey and determined that a substantial portion of
23   physicians were deceived by Defendants’ statements. (“Ezell Report,” Exhibit 12 to
24   Declaration of Erik Haas, ECF 135-3, at ¶ 7.) This creates a dispute of fact as to the
25   issue of deception of physicians.
26         The Court DENIES Defendants’ motion for summary judgment as it relates
27   to the physicians
28

                                               – 17 –
 1          D.      Unclean Hands
 2          In an alternative argument, Defendants argue that none of the above matters
 3   because Plaintiff’s claims are entirely barred by the unclean hands defense.
 4          “Unclean hands is a defense to a Lanham Act infringement suit.” Japan
 5   Telecom, Inc. v. Japan Telecom Am. Inc., 287 F.3d 866, 870 (9th Cir. 2002) (quoting
 6   Fuddruckers, Inc. v. Doc’s B.R. Others, Inc., 826 F.2d 837, 847 (9th Cir. 1987)); see
 7   Emco, Inc. v. Obst, No. CV03-6432-R(RZX), 2004 WL 1737355, at *4 (C.D. Cal.
 8   May 7, 2004) (applying the unclean hands defense to a Lanham Act false advertising
 9   claim). 6 The doctrine of unclean hands “demands that a plaintiff act fairly in the
10   matter for which he seeks a remedy. He must come into court with clean hands, and
11   keep them clean, or he will be denied relief, regardless of the merits of his claim.”
12   Kendall-Jackson Winery, Ltd. v. Superior Court, 76 Cal. App. 4th 970, 978 (Ct. App.
13   1999) (citing Precision Co. v. Automotive Co., 324 U.S. 806, 814–15 (1945); and
14   Hall v. Wright, 240 F.2d 787, 794–95 (9th Cir. 1957)). To prevail on a defense of
15   unclean hands, a defendant must demonstrate by clear and convincing evidence: (1)
16   “that the plaintiff’s conduct is inequitable;” and (2) “that the conduct relates to the
17   subject matter of [the plaintiff’s] claims.” Fuddruckers, 826 F.2d at 847. Whether
18   the doctrine of unclean hands applies is a question of fact. CrossTalk Prods., Inc. v.
19   Jacobson, 65 Cal. App. 4th 631, 639 (Ct. App. 1998).
20          Specifically, Defendants argue that Plaintiff’s conduct was inequitable for two
21   reasons: first, because Plaintiff “engage[s] in the very advertising it alleged is false
22   and misleading.” (Def. Mot. at 24.) This is because Thyretain also detects TBI and
23
     6
       A few courts have held, “[u]nlike a Lanham Act claim, the unclean hands doctrine is not available
24   as a defense to bar claims for unfair business practices act violations under Cal. Bus. & Prof. Code
25   § 17200 et seq.” Certified Nutraceuticals, Inc. v. Avicenna Nutraceutical, LLC, No. 3:16cv02810-
     BEN-BGS, 2018 WL 3618243, at *5 (S.D. Cal. July 30, 2018); see also Cyclone USA, Inc. v. LL&C
26   Dealer Servs., LLC, No. 03-992 AJW, 2007 WL 9662337, at *14 (C.D. Cal. Nov. 8, 2007) (finding
     the defendant “has not shown that unclean hands is a defense that may be asserted in response to a
27   claim brought under state unfair competition law”). The reasoning behind these decisions is
     unclear and this may not be a uniform holding. But the Court need not opine on this issue at this
28
     time.

                                                    – 18 –
 1   the evidence shows “when TBI is present in a patient’s sample, it may bind to
 2   Thyretain’s receptor, interfere with Thyretain’s measurement of TSI, and result in a
 3   false ‘negative’ reading.” (Id.) And second, Defendants argue Plaintiff “engaged in
 4   an illicit reimbursement scheme.” (Id. at 24.)
 5         Turning to the first allegation, to resolve whether Plaintiff engaged in false
 6   advertising, the Court must conduct the same analysis it conducted above for
 7   Defendants’ assay. That is, the Court must determine whether it is “literally false”
 8   for Plaintiff to call Thyretain a TSI assay. And the same result above applies here—
 9   there is evidence on both sides of this argument, so a genuine issue of material fact
10   exists. Dr. Rapoport opines that Quidel has misrepresented the performance of
11   Thyretain. (Exhibit 3 to Declaration of Erik Haas, ECF No. 138-2, at 2.) “Quidel’s
12   stated belief that [Thyretain’s] chimeric receptor ‘sees’ ‘only’ TSI is incorrect.” (Id.
13   at 3.) In contrast, Dr. Gupta opines that Thyretain “measures [TSI] by its ability to
14   bind and activate TSHR leading to production of thyroid hormones and
15   hyperthyroidism hence it is specific for stimulating antibody and can distinguish
16   between stimulating and blocking activities.” (Exhibit 9 to Declaration of T. Kevin
17   Roosevelt, ECF No. 171, at 18.) Given this dispute of material fact, the Court cannot
18   determine at this stage whether Plaintiff’s advertising is false; therefore, the Court
19   cannot determine whether Plaintiff has unclean hands due to its advertising of
20   Thyretain as a “TSI only assay.”
21         Turning to Defendants’ second unclean hands theory, Defendants allege
22   Plaintiff engaged in an “illicit reimbursement scheme” by telling customers to use
23   the wrong Current Procedural Terminology (“CPT”) billing code to submit
24   reimbursement claims for Thyretain. (Def. Mot. at 9, 24.) Defendant argues this
25   allowed Plaintiff to charge an inflated price for Thyretain. In response, Plaintiff
26   argues that this allegation is not at all related to its claims against Defendants and
27   therefore cannot form an unclean hands defense. (Opp’n at 25.) Indeed, the unclean
28   hands defense is not designed so a party may bring up “misconduct in the abstract,

                                              – 19 –
 1   unrelated to the claim to which it is asserted as a defense.” Republic Molding Corp.
 2   v. B.W. Photo Utils., 319 F.2d 347, 349 (9th Cir. 1963). It can only be applied “where
 3   some unconscionable act of one coming for relief has immediate and necessary
 4   relation to the equity that he seeks in respect of the matter in litigation.”
 5   TrafficSchool.com, Inc. v. Edriver, Inc., 633 F. Supp. 2d 1063, 1084 (C.D. Cal.
 6   2008). Because the Court grants judgment as to Plaintiff’s claims regarding the
 7   laboratories in this Order, Defendants’ unclean hands claim no longer is related to
 8   the claims at issue. Defendants claim Plaintiff told laboratories to use the wrong
 9   billing code, and thus profited more than it should have. This defense is not
10   sufficiently related to what is left of Plaintiff’s case after this Order.7 This is
11   especially true considering Defendants’ timeline of the alleged scheme (and whether
12   it overlaps with the present suit) is unclear, and “past misconduct cannot form the
13   basis for an unclean hands defense: ‘Plaintiff’s position must be judged by the facts
14   existing as they were when suit was begun, not by the facts existing in an earlier
15   time.’” Pom Wonderful LLC v. Welch Foods, Inc., 737 F. Supp. 2d 1105, 1109 (C.D.
16   Cal. 2010) (quoting 6 McCarthy on Trademarks and Unfair Competition § 31:48 (4th
17   ed. 2010)).
18          The Court DENIES Defendants’ motion for summary judgment based on the
19   unclean hands defense.
20
21
22
     7
       And even if it were to be determined that Defendants’ unclean hands defense was sufficiently
23   related to the rights Plaintiff asserts, a court “must not automatically apply the doctrine of unclean
     hands and ‘permit a defendant wrongdoer to retain the profits of his wrongdoing merely because
24   the plaintiff himself is possibly guilty of transgressing the law.’” POM Wonderful LLC v. Coca
25   Cola Co., 166 F. Supp. 3d 1085, 1092 (C.D. Cal. 2016) (quoting Johnson v. Yellow Cab Transit
     Co., 321 U.S. 383, 387 (1944)). “Rather, determining whether the doctrine of unclean hands
26   precludes relief requires balancing the alleged wrongdoing of the plaintiff against that of the
     defendant, and ‘weigh[ing] the substance of the right asserted by [the] plaintiff against the
27   transgression which, it is contended, serves to foreclose that right.’” Northbay Wellness Grp., Inc.
     v. Beyries, 789 F.3d 956, 960 (9th Cir. 2015) (quoting Republic Molding Corp., 319 F.2d at 350).
28
     This weighing would be difficult at this stage given the status of this case.

                                                     – 20 –
 1         E. Conclusion
 2         The Court GRANTS summary judgment for the first three causes of action as
 3   they relate to Plaintiff’s claims regarding deception of the laboratories. It denies the
 4   remainder of the Motion.
 5              PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 6         Plaintiff moves for summary judgment solely on the element of falsity.
 7   Plaintiff argues it has demonstrated the falsity of Defendants’ statements. The same
 8   statements are at issue here as in Defendants’ Motion: the IMMULITE detects TSI
 9   only; that IMMULITE is not like a TRAb assay; and that IMMULITE does not detect
10   TBI. (Pl. Mot. at 15–17.) As is likely evident at this point, the Court finds a genuine
11   issue of material fact for this element. Therefore, for the reasons laid out above, the
12   Court DENIES Plaintiff’s Motion.
13                                      CONCLUSION
14         For the foregoing reasons, the Court GRANTS IN PART Defendants’ motion
15   for summary judgment and DENIES Plaintiff’s motion for summary judgment.
16   Given that the Court grants summary judgment as to most of Plaintiff’s claims
17   regarding the laboratories, the Court ORDERS the parties to schedule a conference
18   with Magistrate Judge Schopler to discuss settlement and/or how this case will
19   proceed.
20         IT IS SO ORDERED.
21
22   DATED: October 21, 2019
23
24
25
26
27
28

                                              – 21 –
